Citation Nr: 0521253	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-05 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active duty for training from May 1966 to 
September 1966, and active duty from May 1968 to December 
1969; from January 1982 to December 1995.  He served on 
active duty as a member of a National Guard component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This issue was remanded by the Board in 
December 2003.


FINDING OF FACT

The appellant does not have a low back disorder attributable 
to his military service; the veteran's low back disorder has 
not been caused or made worse by service-connected 
Parkinson's disease or service-connected degenerative joint 
disease (DJD) of the knees.


CONCLUSION OF LAW

The appellant does not have a low back disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service; a low back disorder is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current back disability, 
diagnosed as osteoarthritis/degenerative joint disease (DJD) 
of the spine, is a result of his military service.  
Alternatively, the veteran contends that this disability was 
caused by or made worse by his service-connected Parkinson's 
disease or service-connected degenerative joint disease (DJD) 
of the knees.

The veteran's service medical records (SMRs) show no history 
of any trauma to the back while in service, nor was he seen 
while on active duty for any complaints associated with the 
back.  The veteran's enlistment physical examination showed 
no indication of any pre-existing conditions of any kind.  
The veteran's November 1969 separation physical examination 
questionnaire noted that he had seen a private physician for 
"back trouble."  No details were provided, and the veteran 
checked "no" in response to the question of whether he had 
had recurrent back pain.  The examiner's objective findings 
were that the veteran's back was normal.  Throughout his 
active duty and National Guard service, including at 
retirement in 1995, the veteran's physical examinations 
revealed the spine to be normal.  On only one questionnaire, 
dated in July 1994, did the veteran indicate that he had 
recurrent back pain, for which he was referred to sick call.  
That examiner nevertheless found the veteran's spine to be 
normal on clinical evaluation.  The veteran's SMR shows he 
was seen at sick call on several occasions subsequent to the 
July 1994 examination, but not for a back complaint.

Of record are treatment records from the VA Medical Center 
(VAMC) in Topeka, Kansas.  The report of a CT scan of the 
lumbar spine in March 2000 showed lumbar osteophytes; bulging 
annulus; no conclusive evidence of herniated disc or central 
canal stenosis.  A treatment note dated in November 2001 
noted that the veteran had presented to the clinic for an 
unscheduled visit complaining of middle to low back pain with 
onset of on-and-off symptoms occurring following a twisting 
motion one to two months previous.  A subsequent note, dated 
in November 2002, noted that a new symptom recently had been 
low back pain, diagnosed as lumbar disc prolapse.  

The record indicates that the veteran was involved in a 
rollover motor vehicle accident in December 2002, in which he 
sustained apparent minor injuries to the hand, left knee, and 
right shin.  

The veteran was afforded a VA medical examination given in 
February 2003.  The examiner noted that the veteran stated 
that he believed that he had fallen into a foxhole and 
twisted his back when he was stationed at Fort Riley in the 
1980s.  The veteran reported that the motor vehicle accident 
the previous December had not resulted in any change in his 
back condition.  

The examiner diagnosed osteoarthritis/degenerative spinal 
segment at L4-L5 in the form of lumbar osteophytes and 
bulging annulus.  The examiner had been asked to provide an 
opinion regarding the etiology of any back disability.  The 
examiner noted that the etiology was multifactorial, 
including obesity, poor posture, and deconditioning in 
general of the back and abdominal muscles.  The examiner 
noted that his review of the veteran's medical records found 
no obvious documented injuries, and no etiology noted during 
his period of service.  The examiner found that there were no 
findings which could specifically attribute the veteran's 
back disability to any in-service incidents, and opined that 
the veteran's back disability was likely a condition of 
accumulation of several years of back use.

While the above VA examination provided the basis for the 
RO's denial of service connection for his back disability on 
a direct basis, on remand the veteran was afforded another VA 
spine examination which was oriented toward determining 
whether any present low back disorder is proximately due to 
or the result of the veteran's service-connected Parkinson's 
disease or degenerative joint disease of the knees.  This 
examination was conducted in February 2005.  The veteran was 
examined by the same examiner who had conducted the February 
2003 examination.  

The examiner noted that he had again reviewed the veteran's 
claims file, SMRs, and local VA treatment records.  He 
reiterated his finding from February 2003 that there were no 
documented injuries in service, and that the veteran's back 
disability was likely the result of an accumulation of 
several years of back use.  The examiner noted that the 
veteran complained of back pain as a result of a recent fall, 
but had not complained of back pain following other falls.  
The examiner also noted that the veteran's medical records 
were fairly silent for complaint of back pain.  The examiner 
noted that the veteran had previously told of a fall into a 
foxhole while in the National Guard.  The veteran was still a 
working farmer, and reported that he had fallen from his 
tractor and injured his back on a few occasions.  
 
Subjectively, the veteran reported that he continued to have 
constant low back pain accompanied by stiffness and 
tightness, which was made worse in cool, damp weather.  
Flare-ups were reported to occur every other day, and the 
back was said to be aggravated by driving or sitting too 
long.  On examination, the examiner found the veteran had 
limits on his range of motion, as well as moderate additional 
loss of motion and function on repetitive use due to pain.  

The examiner's diagnosis remained the same as before.  He 
opined that the veteran's back disability was not proximately 
due to or the result of the veteran's service-connected 
Parkinson's disease or DJD of the knees, and that to opine 
whether the low back disability was worsened by the service-
connected disabilities would require speculation.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2004).  

Here, there is no evidence that the veteran suffered any in-
service injury to the back.  There is also no evidence of 
aggravation of an existing back disability while in service.  
The veteran's SMRs are silent regarding the veteran's back 
except for the one notation by the veteran himself on his 
November 1969 separation physical that he had seen a private 
physician for "back trouble", and his "yes" response at 
the time of his July 1994 physical to the question of whether 
he had recurrent back pain.  As noted above, there are no 
further explanations for either of these two entries.  There 
is no notation of or recorded treatment for a fall into a 
foxhole.  There is also no evidence of record of any 
treatment for or diagnosis of any arthritis within the one-
year presumptive period following service.  

The first evidence of a chronic back disorder did not come 
until the report of a CT scan of the lumbar spine in March 
2000.  Thus, while there is medical evidence of a current 
disability, there is no medical evidence of in-service 
incurrence or aggravation of an injury or disease, and no 
medical evidence of a nexus between the current disability 
and any in-service disease or injury.  The VA examiner, in 
his February 2003 report, opined that the chronicity of the 
veteran's back pain was due to his obesity, poor posture, and 
deconditioning in general, and noted that he could find 
nothing to allow for attribution of the disability to his 
military service.  Service connection on either a direct or 
presumptive basis is therefore not warranted.  

A disability may also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Here, there is no 
evidence that the veteran's back disability is proximately 
due to or the result of any of his service-connected 
disabilities.  The February 2005 examiner, who was 
specifically tasked to provide an opinion in this regard, 
opined that the veteran's back disability was not proximately 
due to or the result of his service-connected Parkinson's 
disease or DJD of the knees, and that to opine whether the 
low back disability had been worsened by the service-
connected disabilities would only be speculation.

The only evidence of record supportive of the veteran's claim 
that his current spine disability is related to his military 
service consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2004).  Medical opinion, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms of his spine disability, 
he is not competent to provide medical opinion as to its 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the evidence, the Board finds 
that a preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002, and in follow-up notifications dated in January 2003 
and September 2004.  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO specifically requested that the veteran 
provide any evidence or information he had pertaining to his 
claim.  The veteran notified the RO on more than one occasion 
that all of his medical treatment records were to be found in 
his SMR and at the VAMC in Topeka, and that he had no 
additional evidence to provide.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  Further, the veteran was apprised via the SSOCs 
of the changes in the criteria for evaluating disabilities of 
the spine.  

Regarding VA's duty to assist, the Board obtained all of the 
veteran's SMRs and VA medical records.  The veteran was also 
afforded a hearing at the RO, and afforded physical 
examinations in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


